             Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 1 of 21



                     THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

KATHY NEAL individually and on behalf of
all others similarly situated,             Case No. 1:20-cv-04362

Plaintiff,

v.                                         JURY TRIAL DEMANDED

DELOITTE CONSULTING LLP,

Defendant.




                           CLASS ACTION COMPLAINT




                           CLASS ACTION COMPLAINT - 1
               Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 2 of 21



I.      INTRODUCTION

                Businesses that collect and store sensitive information about their customers have

a duty to safeguard that information and ensure it remains private. This responsibility is essential

where a business keeps and stores its customers’ highly personal information, such as their names,

email addresses, phone numbers, social security numbers, and/or bank account and/or routing

information.

                Plaintiff Kathy Neal brings this class action individually and on behalf of

individuals that suffered, and continue to suffer, damages as a result of Defendant Deloitte

Consulting LLP’s (“Deloitte” or the “Defendant”) failure to properly secure and safeguard the

Personally Identifying Information described above (“PII” or “PII”).

                Specifically, as part of the federal government’s Pandemic Unemployment

Assistance (“PUA”) program, Deloitte formed contracts with various state agencies – including

the Ohio Department of Job and Family Services (“ODJFS”), the Illinois Department of

Employment Security (“IDES”), the Colorado Department of Labor and Employment (“CDLE”)

and the Arkansas Division of Workforce Services (“ADWS”) – to help those states administer the

PUA program by designing, building, and maintaining web-based portals through which

individuals may apply for unemployment benefits and communicate with state officials.

                In May 2020, officials from these state agencies publicly announced that these

digital systems Deloitte designed, built and maintained allowed public access to unemployment

applicants’ PII, including but not limited to their name, social security number, and street address

associated with your PUA claim, exposing this sensitive private data to unauthorized third parties

(the “Data Breach”).




                               CLASS ACTION COMPLAINT - 2
            Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 3 of 21



               On May 21, 2020, Plaintiff received correspondence from Deloitte confirming this

breach and informing Plaintiff of the following:

       A limited data access issue recently occurred within the new Pandemic
       Unemployment Assistance (PUA) system. An analysis found that one PUA
       claimant was able to inadvertently access personal information of a limited number
       of other PUA claimants when logged into the system last week. That same claimant
       reported the issue and within an hour, it was corrected to prevent any future
       unauthorized access.

       The information viewed by this one person may have included your name, social
       security number, and street address associated with your PUA claim. Immediately
       upon learning of this issue, Deloitte Consulting LLP (Deloitte), the vendor who
       built and maintains the PUA portal for IDES, began an investigation and stopped
       any further unauthorized access of claimants’ personal information.

       Based upon that investigation, there is no indication that your personal information
       was improperly used or is likely to be misused.

       Out of an abundance of caution, Deloitte is offering you the option of enrolling in
       12 months of free credit monitoring. A one-year membership of Experian’s®
       IdentityWorks℠ identity protection service is available to you, at no cost. Attached
       to this email is a flyer from Experian IdentityWorks℠ describing the service and
       providing detailed instructions.

       To enroll online for the Experian IdentityWorks℠ credit monitoring service, you
       can go to the Experian site using the link below. You will be instructed how to
       initiate the online membership and will need to provide your personal information
       requested for enrollment. You will also be asked to provide the code listed below
       to reflect the pre-paid purchase of the credit monitoring service. If you prefer, you
       can enroll on the phone by speaking with the Experian Customer Care team at
       877.890.9332. Please provide engagement number DB20234 as proof of eligibility
       for the Experian credit monitoring services.

       You will have until August 30, 2020, to activate this membership, which will then
       continue for 12 full months from the date of activation.

       Code and link:

       •Pre-paid Code: […]
       •Link: […]

       In addition, federal law entitles everyone to one free credit report per year from
       each of the three main credit bureaus, and you can obtain information regarding
       fraud alerts and security freezes from them:



                              CLASS ACTION COMPLAINT - 3
             Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 4 of 21




        Equifax (800) 525-6285
        P.O. Box 740241
        Atlanta, GA 30374
        www.equifax.com <http://www.equifax.com/

        TransUnion (800) 680-7289
        P.O. Box 2000
        Chester, PA 19022
        www.tuc.com

        Finally, to find out more about protecting personal information, visit the Illinois Attorney
        General’s webpage at www.illinoisattorneygeneral.gov and/or the Federal Trade
        Commission:

        Federal Trade Commission, (202) 326-2222
        Bureau of Consumer Protection
        Federal Trade Commission
        600 Pennsylvania Ave, NW
        Washington, DC 20580
        https://www.ftc.gov

        We apologize for any concerns or inconvenience that this incident has caused.
        Please be assured that we take very seriously our responsibility to safeguard the
        personal information you entrust to our care, and deeply regret that this incident
        occurred.

                As a result of Deloitte’s failure to properly safeguard their sensitive PII, Plaintiff

and the Members of the Class(es) asserted herein.

II.     PARTIES

                Plaintiff Kathy Neal resides in and is a citizen of Illinois.

                Plaintiff applied for unemployment benefits through the web-portal created and

maintained by Deloitte, and Plaintiff’s PII was left publicly accessible. As a result of the Plaintiff’s

data being exposed, credit inquiries were made in Plaintiff Neal’s name to open accounts that she

did not authorize. By way of example, Plaintiff received notice of credit inquiries in Plaintiff

Neal’s name without her consent with Westlake Financial Services and with FingerHut. As a result

of this fraudulent activity, Plaintiff Neal’s credit score dropped drastically.



                                CLASS ACTION COMPLAINT - 4
             Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 5 of 21



                Credit Score points are valuable. As you add points to your score, you’ll have

access to more credit products — and pay less to use them. “Depending on your credit history, a

15- or 20-point shift could mean the difference between being approved or declined or better terms

or higher costs,” said Rod Griffin, the director of public education at Experian, a major credit-

reporting firm. 1

                As a result of Deloitte’s failure to adequately safeguard Plaintiff’s PII, Plaintiff was

injured. Additionally, Plaintiff has been placed at imminent risk of additional fraudulent

transactions and other concrete, tangible harm.

                Defendant Deloitte Consulting LLP is a Delaware corporation with its principal

place of business in New York, New York.

III.    JURISDICTION AND VENUE

                This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1332(d), the Class Action Fairness Act, which affords federal courts with original jurisdiction over

cases where any member of the plaintiff class is a citizen of a state different from any defendant,

and where the amount in controversy exceeds $5,000,000, exclusive of interest and costs. Plaintiff,

being a resident of the State of Illinois, is diverse from Defendant, which is headquartered in New

York and incorporated in Delaware. Plaintiff alleges that, in the aggregate, the claims of all Class

members exceed $5,000,000, exclusive of interest and costs.

                This Court has personal jurisdiction over Defendant because Defendant maintains

its headquarters in this District.




1
 See, https://www.cnbc.com/2020/02/24/how-to-improve-your-credit-score-right-away.html
(Last viewed: June 8, 2020).


                                 CLASS ACTION COMPLAINT - 5
             Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 6 of 21



                This Court is the proper venue for this case pursuant to 28 U.S.C. § 1391(b) because

Defendant does business in this District, and is subject to personal jurisdiction here, and because

a substantial part of the events giving rise to this action occurred in this District.

IV.     FACTUAL BACKGROUND

                The PUA, established pursuant to the Coronavirus Aid Care and Economic Security,

or “CARES” Act, expanded unemployment insurance eligibility to self-employed workers,

freelancers, independent contractors, and part-time contractors impacted by the COVID-19

pandemic.

                Because the PUA program required a new processing system to handle these

different types of claims, which are distinct from regular unemployment claims, states including

Ohio, Illinois, and Colorado contracted with Deloitte to design a cloud-based portal system.

                Deloitte launched the system on or about May 11, 2020, knowing at that time that

safeguarding unemployment applicants’ PII is of critical importance due to the serious harm

flowing from a compromise of that data, particularly when it involves private financial information

like an applicant’s social security number. The U.S. Federal Trade Commission (“FTC”) in fact

publishes a guide for businesses regarding the proper protection of PII. See Protecting PII: A

Guide for Business (October 2016) 2.

                On May 15, 2020, Illinois State Representative Terri Bryant sent a letter to Illinois

Governor Pritzker informing him that a constituent of hers had accessed a spreadsheet on the IDES




2
  Available at https://www.ftc.gov/tips-advice/business-center/guidance/protecting-personal-
information-guide-business.


                                CLASS ACTION COMPLAINT - 6
             Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 7 of 21



portal that contained the PII for thousands of unemployment applicants, including name, address,

social security number, and unemployment claimant ID number. 3

                 Deloitte’s system had allowed applicants’ PII to be exposed to the public, including

applicants’ social security number, bank account and routing numbers, and other sensitive

information. 4

                 CDLE was next, confirming on May 18, 2020 that Deloitte’s system had allowed

third-party access to applicant’s PII.

                 On May 20, 2020, ODJFS sent applicants an email notifying them that Deloitte’s

system had exposed Ohio applicants’ PII to the public.

                 Plaintiff became aware that her information had been exposed through the PUA

system when Plaintiff received a communication regarding the breach on May 21, 2020 as

described above.

                 Defendant was aware of its duty to safeguard the PII that it collected, and

unemployment applicants relied on Defendant to take every precaution to safeguard their PII.

                 Plaintiff provided PII to Defendant when Plaintiff applied for unemployment

benefits through the web portal it designed, built and maintained.

                 Defendant failed to safeguard Plaintiff’s PII and, as a result, Plaintiff’s PII was

exposed as part of the Data Breach.




3
  https://repbryant.com/2020/05/16/rep-bryant-demands-governor-answer-questions-involving-
potential-massive-ides-unemployment-applicant-data-breach/.
4
  https://www.fox13memphis.com/news/local/hackers-leak-over-20000-unemployment-
applicants-bank-information/OL2CZV7GM5DLLPPI3QTPCHDRNM/


                                CLASS ACTION COMPLAINT - 7
              Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 8 of 21



                   As a result of the Data Breach, Plaintiff has expended time and suffered loss of

productivity from taking time to address and attempt to ameliorate, mitigate, and deal with the

future consequences of the Data Breach including investigating the information compromised and

how best to ensure Plaintiff is protected from potential identity theft and fraud, which efforts are

continuous and ongoing.

                   Plaintiff has also suffered injury directly and proximately caused by the Data

Breach including: (a) theft of her valuable PII; (b) the imminent and certain impeding injury

flowing from fraud and identity theft posed by their PII being placed in the hands of hackers; (c)

loss of the benefit of the bargain with Defendant to provide adequate and reasonable data security

– i.e., the difference in value between what Plaintiff should have received from Defendant when

Defendant represented Plaintiff’s PII would be protected by reasonable data security, and

Defendant’s defective and deficient performance of that obligation by failing to provide reasonable

and adequate data security and failing to protect Plaintiff’s PII; and (d) continued risk to Plaintiff’s

PII, which remains in the possession of Defendant and which is subject to further breaches so long

as Defendant fails to undertake appropriate an adequate measures to protect the PII that was

entrusted to it.

                   Defendant’s failure to safeguard Plaintiff’s and the Class’s PII is particularly

dangerous here where the exposed sensitive information includes social security numbers.

According to Paige Schaffer, CEO of Generali Global Assistance’s identity and digital protection




                                  CLASS ACTION COMPLAINT - 8
              Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 9 of 21



services global unit, “where social security numbers are involved, victims’ identity fraud risk

remains elevated, if not for several years then for life.” 5

                   Defendant itself acknowledged the imminent harm caused by the Data Breach, as

it is offering 12 months of free credit monitoring to all PUA unemployment applicants in the

affected states.

V.      CLASS ACTION ALLEGATIONS

                   Plaintiff brings this action individually and as a class action on behalf of the

following nationwide and Illinois Subclasses (collectively, the “Class”):

                                            Nationwide Class

        All persons in the United States (including its Territories and the District of
        Columbia) whose PII was compromised as a result of the Data Breach.

                                             Illinois Subclass

        All persons in Illinois whose PII was compromised as a result of the Data Breach.

                   Excluded from the Class are Deloitte Consulting LLP and its officers, directors,

legal representatives, successors, subsidiaries, and assigns. Also excluded from the Class are any

judicial officer presiding over this matter, members of their immediate family, and members of

their judicial staff.

                   The members of the Class are so numerous and geographically dispersed that

joinder would be impracticable. Although the precise number of individuals in the Class is

unknown at this time, upon information and belief the number is in the hundreds of thousands at




5
  https://www.insurancebusinessmag.com/us/news/cyber/consumers-data-exposed-for-years-
following-breach-incidents-178390.aspx.


                                   CLASS ACTION COMPLAINT - 9
              Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 10 of 21



least. Class members are readily identifiable from information and records in Defendant’s

possession, custody, or control

                There is a well-defined community of interest in the common questions of law and

fact affecting the Class members. These common legal and factual questions include, but are not

limited to:

       a.       whether Defendant owed a duty to use reasonable care to avoid causing foreseeable

                risk of harm to Plaintiff and members of the Class when obtaining, storing, using,

                and managing PII, including taking action to safeguard such data;

       b.       whether Defendant failed to safeguard Plaintiff’s and the Class members’ PII;

       c.       whether Defendant implemented and maintained data security measures that it

                knew or should have known were unreasonable and inadequate to protect PII;

       d.       whether Defendant negligently allowed PII to be accessed, used, or disclosed by

                third parties;

       e.       whether Defendant failed to timely and adequately notify Plaintiff and members of

                the Class that its data systems were breached;

       f.       whether Plaintiff and members of the Class were injured;

       g.       whether Defendant’s actions and inactions failed to provide reasonable security

                proximately caused the injuries suffered by Plaintiff and members of the Class;

       h.       whether Plaintiff and members of the Class are entitled to damages and, if so, the

                measure of such damages; and

       i.       whether Plaintiff and members of the Class are entitled to injunctive, equitable,

                declaratory and/or other relief, and if so, the nature of such relief.




                                 CLASS ACTION COMPLAINT - 10
            Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 11 of 21



               Plaintiff’s claims are typical of the claims of the absent class members and have a

common origin and basis. Plaintiff and absent Class members are all injured by the Data Breach.

Plaintiff’s claims arise from the same practices and course of conduct giving rise to the claims of

the absent Class members and are based on the same legal theories. If prosecuted individually, the

claims of each Class member would necessarily rely upon the same material facts and legal

theories and seek the same relief. Plaintiff’s claims arise from the same practices and course of

conduct that give rise to the other Class members’ claims and are based on the same legal theories.

               Plaintiff will fully and adequately assert and protect the interests of the absent Class

members and have retained Class counsel who are experienced and qualified in prosecuting class

action cases similar to this one. Neither Plaintiff nor Plaintiff’s attorneys have any interests

contrary to or conflicting with the interests of absent Class members.

               The questions of law and fact common to all Class members predominate over any

questions affecting only individual class members.

               A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit because individual litigation of the absent Class members’ claims is

economically infeasible and procedurally impracticable. Class members share the same factual and

legal issues and litigating the claims together will prevent varying, inconsistent, or contradictory

judgments, and will prevent delay and expense to all parties and the court system through litigating

multiple trials on the same legal and factual issues. Class treatment will also permit Class members

to litigate their claims where it would otherwise be too expensive or inefficient to do so. Plaintiff

knows of no difficulties in managing this action that would preclude its maintenance as a class

action.




                              CLASS ACTION COMPLAINT - 11
            Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 12 of 21



                Additionally, the prosecution of separate actions by individual Class members

would create a risk of inconsistent or varying adjudications with respect to individual Class

members that would establish incompatible standards of conduct for Defendant. Such individual

actions would create a risk of adjudications that would be dispositive of the interests of other Class

members and impair their interests. Defendant, through its uniform conduct, acted or refused to

act on grounds generally applicable to the Class as a whole, making injunctive and declaratory

relief appropriate to the Class as a whole.

VI.     CAUSES OF ACTION

                                  COUNT I – NEGLIGENCE
                             (On Behalf of Plaintiff and the Classes)

                Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

                Defendant requires Plaintiff and Class members to submit PII in order to obtain

unemployment benefits through the PUA system.

                Defendant knew or should have known the risks inherent in collecting and storing

the PII of plaintiff and the Class members.

                Defendant owed a common law duty to use reasonable care to avoid causing

foreseeable risk of harm to Plaintiff and members of the Class when obtaining, storing, using, and

managing PII, including taking action to reasonably safeguard such data and providing notification

to Plaintiff and the Class members of any breach in a timely manner so that appropriate action can

be taken to minimize or avoid losses.

                Numerous courts and legislatures have recognized the existence of a specific duty

to reasonably safeguard PII.




                               CLASS ACTION COMPLAINT - 12
            Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 13 of 21



                Plaintiff and the Class members were the intended beneficiaries of Defendant’s

duty to safeguard PII, creating a special relationship between them and Defendant. Indeed, Plaintiff

and the Class members entrusted Defendant with their PII in order to obtain necessary

unemployment benefits in the midst of a pandemic, and they relied on Defendant to maintain

reasonable and adequate security measures in order to protect that PII from disclosure. Only

Defendant was in a position to ensure that its systems were sufficient to protect the PII that Plaintiff

and the Class members entrusted to it.

                It was foreseeable that injury to Plaintiff and Class members would result from

Defendant’s active mishandling of PII including, but not limited to, Defendant’s failure to use

reasonable security measures to protect such PII.

                Defendant assumed the duty to act with reasonable care in managing its data, and

to use reasonable security measures to protect such data, including the duty to comply with data

security industry standards.

                Defendant knew or should have known of the significant risk that its computer

systems could be breached, in particular in light of the numerous recent data breach incidents

around the country.

                Defendant breached its common law duties and industry standards of care—and

was negligent—by actively mishandling the PII of Plaintiff and Class members and by failing to

use reasonable and adequate security measures to protect that PII from the hackers who perpetrated

the Data Breach and by failing to identify the Data Breach in a timely manner.

                Defendant breached its duties by: (a) mismanaging its system and failing to identify

reasonably foreseeable internal and external risks to the security, confidentiality, and integrity of

customer information that resulted in the unauthorized disclosure, misuse, alteration, destruction




                               CLASS ACTION COMPLAINT - 13
            Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 14 of 21



or other compromise of such information; (b) mishandling its data security by failing to assess the

sufficiency of its safeguards in place to control these risks; (c) failing to design and implement

information safeguards to control these risks; (d) failing to adequately test and monitor the

effectiveness of the safeguards’ key controls, systems, and procedures; and/or (e) failing to

evaluate and adjust its information security program in light of the circumstances alleged herein.

                As a direct and proximate result of Defendant’s negligent acts of misfeasance and

nonfeasance, Plaintiff and Class members have suffered and continue to suffer injury, including

loss of time and productivity through efforts to ameliorate, mitigate, and deal with the future

consequences of the Data Breach; theft of their valuable PII; and the imminent and certain

impeding injury flowing from fraud and identity theft posed by their PII being placed in the hands

of unauthorized third parties.

                              COUNT II – NEGLIGENCE PER SE
                             (On Behalf of Plaintiff and the Classes)

                Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

                Section 5 of the FTC Act, 15 U.S.C. § 45, prohibits “unfair . . . practices in or

affecting commerce” including, as interpreted and enforced by the FTC, the unfair practice of

failing to act reasonably in the management of the data, and to use reasonable security measures

to protect such data by companies such as Defendant. FTC guidelines, publications, and consent

orders described above also form the basis of Defendant’s duty.

                Defendant violated Section 5 of the FTC Act (and similar state statutes) by

mishandling Plaintiff’s and the Class members’ PII, failing to use reasonable measures to protect

the PII, and by not complying with applicable industry standards.




                                 CLASS ACTION COMPLAINT - 14
             Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 15 of 21



                Defendant’s violation of Section 5 of the FTC Act (and similar state statutes)

constitutes negligence per se.

                Plaintiff and the Class are within the scope of persons that Section 5 of the FTC

Act (and similar state statutes) was intended to protect.

                Furthermore, the harm that has occurred is the type of harm the FTC Act (and

similar state statutes) was intended to guard against. Indeed, the FTC has pursued over fifty

enforcement actions against businesses which, as a result of their failure to employ reasonable data

security measures and avoid unfair and deceptive practices, caused the same harm suffered by

Plaintiff and the Class here.

                As a direct and proximate result of Defendant’s negligence per se, Plaintiff and the

Class have suffered and continue to suffer injury and damages, including loss of time and

productivity through efforts to ameliorate, mitigate, and deal with the future consequences of the

Data Breach; theft of their valuable PII; and the imminent and certain impeding injury flowing

from fraud and identity theft posed by their PII being placed in the hands of unauthorized third

parties.

                      COUNT III – BREACH OF IMPLIED CONTRACT
                          (On Behalf of Plaintiff and the Classes)

                Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

                Defendant invited and induced unemployment applicants, including Plaintiff and

Class members, to use its PUA portal.

                Implicit in Defendant’s offer was that it would safeguard the PII using reasonable

or industry-standard means.




                                 CLASS ACTION COMPLAINT - 15
             Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 16 of 21



                Based on this understanding, Plaintiff and Class members accepted Defendant’s

offer and provided their PII to Defendant.

                Plaintiff and class members would not have provided their PII had they known

Defendant would not safeguard it as impliedly promised.

                Plaintiff and class members fully performed their obligations under the implied

contracts with Defendant.

                Defendant breached the implied contracts by failing to safeguard Plaintiffs’ and

class members’ PII, causing direct and substantial damages to Plaintiff and class members.

                                  COUNT IV – BAILMENT
                             (On Behalf of Plaintiff and the Classes)

                Plaintiff repeats and realleges each and every allegation contained above as if

fully set forth herein.

                Plaintiff and Class members provided, or authorized disclosure of, their PI to

Defendant for the exclusive purpose of applying for unemployment benefits and using the

associated portal.

                In allowing their PI to be made available to Defendant, Plaintiff and Class

members intended and understood that Defendant would adequately safeguard their PII.

                For its own benefit, Defendant accepted possession of Plaintiff’s and Class

members’ PII for purpose of making available its own service.

                Defendant understood that Plaintiff and Class members expected Defendant to

adequately safeguard their personal information. Accordingly, a bailment was established for the

parties’ mutual benefit.

                During the bailment, Defendant owed a duty to Plaintiff and the Class members to

exercise reasonable care, diligence, and prudence in protect their PII.



                               CLASS ACTION COMPLAINT - 16
            Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 17 of 21



                Defendant breached its duty of care by failing to take appropriate measures to

safeguard Plaintiff’s and the Class members’ PII, resulting in the unauthorized disclosure of their

PII.

                As a direct and proximate result of Defendant’s breach of its duty, Plaintiff and

Class members suffered damages that were reasonably foreseeable to Defendant.

                As a direct and proximate result, the PII Plaintiff and the Class members entrusted

to Defendant during the bailment was damaged, and its value diminished.

                             COUNT V – UNJUST ENRICHMENT
                             (On Behalf of Plaintiff and the Classes)

                Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

                Defendant, by way of its acts and omissions, knowingly and deliberately enriched

itself by saving the costs it reasonably should have expended on security measures to secure

Plaintiff’s and Class members’ PII.

                Instead of providing for a reasonable level of security that would have prevented

the breach—as is common practice among companies entrusted with such PII—Defendant instead

consciously and opportunistically calculated to increase its own profits at the expense of Plaintiff

and Class members.

                Nevertheless, Defendant continued to obtain the benefits conferred on them by

Plaintiffs and Class Members.

                Plaintiff and Class members suffered harm as a direct and proximate result, in the

forms of, inter alia, attempted identity theft, time and expenses mitigating harms, diminished value

of PII, loss of privacy, and increased risk of harm.

                Defendant profited from its acts and omissions.



                               CLASS ACTION COMPLAINT - 17
            Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 18 of 21



                Based on these acts and omissions, which caused the unauthorized public release

of Plaintiff’s and the Class members’ sensitive PII, it would be inequitable, unconscionable, and

unlawful to permit Defendant to retain the benefits it derived as a consequence of its conduct.

       COUNT VI – VIOLATION OF NEW YORK GENERAL BUSINESS LAW § 349
                       (On Behalf of Plaintiff and the Classes)

                Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

                New York’s General Business Law, Section 349, prohibits “[d]eceptive acts and

practices in the conduct of any business, trade or commerce or in the furnishing of any service in

this state.” Violations of Section 349 are unlawful an actionable by aggrieved consumers.

                At all times herein, Defendant was subject to the requirements of Section 349,

which it breached in connection with the data breach associated with the PUA program intended

to provide services in the furnishing of unemployment benefits to the public at large.

                Defendant violated Section 349 by disclosing Plaintiff’s and Class Members’ PII

as a result of the Data Breach.

                Because of the Data Breach, Plaintiff and Class Members suffered damages that

were attributable to Defendant’s failure to maintain the confidentiality in their PI.

                Pursuant to Section 349(h), Plaintiff and Class Members are entitled to actual

damages, statutory damages, injunctive relief, attorneys’ fees and costs.

VII.    PRAYER FOR RELIEF

  WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, respectfully

requests judgment against Defendant as follows:




                               CLASS ACTION COMPLAINT - 18
Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 19 of 21



     i. For an order certifying this action as a class action, defining the Class as

        requested herein, appointing the undersigned as Class counsel, and finding

        Plaintiff to be a proper representative of the Class and Subclass.

     ii. For a permanent injunction and any other equitable relief as necessary to

        protect the interest of the Class, including:

            1. An order declaring Defendant’s conduct alleged herein unlawful and

                prohibiting Defendant from engaging in the wrongful and unlawful

                acts.

            2. Requiring Defendant to develop a security protocol to include

                standards to:

                    a. protect all data collected or received through the course of

                        its business in accordance with the FTC Act and other

                        federal, state, and local laws, and best practices under

                        industry standards;

                    b. design, maintain, and test its computer systems to ensure that

                        PII in its possession is adequately secured and protected;

                    c. engage third-party security auditors and internal security

                        personnel to conduct testing, including simulated attacks,

                        penetration testing, and audits on Defendant’s systems on a

                        periodic basis and ordering it to promptly correct any

                        problems or issues detected by those auditors;




                CLASS ACTION COMPLAINT - 19
         Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 20 of 21



                                d. audit, test, and train their security personnel to run

                                    automated security monitoring, aggregation, filtering and

                                    reporting on log information in a unified manner;

                                e. encrypt all PII;

                                f. purge, delete, and destroy in a reasonably secure and timely

                                    manner any PII no longer necessary for their provision of

                                    goods and services;

                                g. routinely and continually conduct internal training and

                                    education to inform personnel how to identify and contain a

                                    breach and what to do in response;

                                h. deploy appropriate and up-to-date SPAM filters, web filters,

                                    and antivirus solutions;

                                i. employ standards for password expiration and complexity;

                                    and

                                j. educate its employees and conduct training sessions with

                                    mock phishing exercises.

                        3. Requiring Defendant to disclose any future data breaches in a timely

                            and accurate manner.

                iii. An award of compensatory damages, restitution, statutory damages,

                    punitive damages, and/or attorneys’ fees and costs recoverable under the

                    claims pleaded herein, as well as any such other relief as is just and proper.

VIII. DEMAND FOR JURY TRIAL

     Plaintiff demands a trial by jury on all issues so triable




                            CLASS ACTION COMPLAINT - 20
           Case 1:20-cv-04362 Document 1 Filed 06/08/20 Page 21 of 21



Date: June 8, 2020                      Respectfully submitted,


                                        /s/ Kyle A. Shamberg
                                        Katrina Carroll*
                                        Kyle A. Shamberg
                                        CARLSON LYNCH LLP
                                        111 W. Washington Street, Suite 1240
                                        Chicago, Illinois 60602
                                        Telephone: (312) 750-1265
                                        Facsimile: (412) 231-0246
                                        Email: kcarroll@carlsonlynch.com
                                                kshamberg@carlsonlynch.com

                                        Jonathan M. Jagher*
                                        Kimberly A. Justice*
                                        FREED KANNER LONDON
                                        & MILLEN LLC
                                        923 Fayette Street
                                        Conshohocken, PA 19428
                                        P. (610) 234-6487
                                        jjagher@fklmlaw.com
                                        kjustice@fklmlaw.com

                                        Attorneys for Plaintiff and the Proposed
                                        Classes


                                       *to be admitted pro hac vice




                         CLASS ACTION COMPLAINT - 21
